 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6
     TAO GROUP HOLDINGS, LLC,
 7                                                          Case No. 2:21-cv-00382-GMN-NJK
             Plaintiff,
 8                                                                      ORDER
     v.
 9                                                                   [Docket No. 41]
     EMPLOYERS INSURANCE COMPANY
10   OF WAUSAU,
11           Defendant.
12         On June 22, 2021, the Court ordered the parties to file a joint proposed discovery plan.
13 Docket No. 39. The parties have now done so. Docket No. 41. In the interim, however, Defendant
14 filed a motion to stay discovery, Docket No. 40, which is not yet ripe.
15         Accordingly, the parties’ joint proposed discovery plan, Docket No. 41, is hereby DENIED
16 without prejudice, pending the Court’s ruling on Defendant’s motion to stay discovery. If
17 necessary, the Court will provide a new deadline for the filing of a joint proposed discovery plan
18 in its order resolving the motion to stay discovery. 1
19         IT IS SO ORDERED.
20         Dated: June 30, 2021
21                                                              ______________________________
                                                                Nancy J. Koppe
22                                                              United States Magistrate Judge
23
24
25
26
27
          1
            The Court expresses no opinion herein on the merits of either the parties’ joint proposed
28 discovery plan or Defendant’s motion to stay discovery.

                                                     1
